Exhibit 10.1
Execution Version
EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of this
26th day of July 2010, by and between United Maritime Group, LLC (the
“Company”), and Jason Grant (the “Employee”).
W I T N E S S E T H:
WHEREAS, the Company desires to employ Employee and to enter into this Agreement
embodying the terms of such employment, and Employee desires to enter into this
Agreement and to accept such employment, subject to the terms and provisions of
this Agreement.
NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Employee hereby
agree as follows:
Section 1. Definitions.
(a) “Accrued Obligations” shall mean (i) all accrued but unpaid Base Salary
through the date of termination of Employee’s employment, (ii) any unpaid or
unreimbursed expenses incurred in accordance with Section 7 below, and (iii) any
benefits provided under the Company’s employee benefit plans or under applicable
law upon a termination of employment, including payment in lieu of any accrued
but unused vacation time.
(b) “Annual Bonus” shall have the meaning set forth in Section 4(b) below.
(c) “Base Salary” shall mean the salary provided for in Section 4(a) below or
any increased salary granted to Employee pursuant to Section 4(a).
(d) “Board” shall mean the Board of Directors of the Parent.
(e) “Cause” shall mean (i) Employee’s act(s) of gross negligence or willful
misconduct in the course of Employee’s employment hereunder that is or could
reasonably be expected to be materially injurious to the Company or any other
member of the Company Group, (ii) willful failure or refusal by Employee to
perform in any material respect his duties or responsibilities, not measured by
economic performance, (iii) misappropriation by Employee of any assets or
business opportunities of the Company or any other member of the Company Group,
(iv) embezzlement or fraud committed by Employee, or at his direction,
(v) Employee’s conviction of, indictment for, or pleading “guilty” or “no
contest” to, (x) a felony or (y) any other criminal charge that has, or could be
reasonably expected to have, an adverse impact on the performance of Employee’s
duties to the Company or any other member of the Company Group or otherwise
result in material injury to the reputation or business of the Company or any
other member of the Company Group, (vi) any material violation of the written
policies of the Company, including, but not limited to those relating to sexual
harassment, business conduct or otherwise set forth in the manuals or statements
of policy of the Company, or (vii) Employee’s material breach of Section 3(b)
hereof or a breach of any of the restrictive covenants contained in Section 9
hereof; provided, however, that in order to terminate the Executive for “Cause”
as defined in clause (i), (ii) or (vi) above, the Company must first provide
Employee with written notice of the alleged conduct and an opportunity of at
least fifteen (15) days to cure, with the Employee then failing to cure.

 

 



--------------------------------------------------------------------------------



 



(f) “Code” shall mean the Internal Revenue Code of 1986, as amended.
(g) “Commencement Date” shall mean the date Employee commences employment with
the Company, which shall be mutually agreed by the parties hereto and be in no
event later than July 1, 2010.
(h) “Company” shall have the meaning set forth in the preamble hereto.
(i) “Company Group” shall mean the Parent together with all Subsidiaries.
(j) “Compensation Committee” shall mean the committee of the Board designated to
make compensation decisions relating to senior executive officers of the Company
Group. Prior to any time that such a committee has been designated, the Board
shall be deemed the Compensation Committee for purposes of this Agreement.
(k) “Competitive Activities” shall mean any business activities in which the
Company or any other member of the Company Group engages (or has committed plans
to engage) during the Term of Employment.
(l) “Confidential Information” shall mean confidential or proprietary trade
secrets, client lists, client identities and information, information regarding
service providers, investment methodologies, marketing data or plans, sales
plans, management organization information, operating policies or manuals,
business plans or operations or techniques, financial records or data, or other
financial, commercial, business or technical information (i) relating to the
Company or any other member of the Company Group, or (ii) that the Company or
any other member of the Company Group may receive belonging to suppliers,
customers or others who do business with the Company or any other member of the
Company Group, but shall exclude any information that is in the public domain or
hereafter enters the public domain, in each case without the breach by Employee
of Section 9(a) below.
(m) “Developments” shall have the meaning set forth in Section 9(e) below.
(n) “Disability” shall mean any physical or mental disability or infirmity that
prevents the performance of Employee’s duties for a period of (i) ninety
(90) consecutive days or (ii) one hundred twenty (120) non-consecutive days
during any twelve (12) month period. Any question as to the existence, extent or
potentiality of Employee’s Disability upon which Employee and the Company cannot
agree shall be determined by a qualified, independent physician selected by the
Company and approved by Employee (which approval shall not be unreasonably
withheld). The determination of any such physician shall be final and conclusive
for all purposes of this Agreement.
(o) “Employee” shall have the meaning set forth in the preamble hereto.

 

2



--------------------------------------------------------------------------------



 



(p) “Good Reason” shall mean, without Employee’s consent, (i) a material
diminution in Employee’s title, duties or responsibilities, (ii) the relocation
of Employee’s principal place of employment (as set forth in Section 3(c)
hereof) more than fifty (50) miles from its current location, (iii) the failure
of the Company to pay any compensation owing to the Employee pursuant to
Section 4 when such compensation is due, or (iv) the Company’s failure to obtain
the full assumption of this Agreement by a successor entity following a sale of
all or substantially all of the Company’s assets. Notwithstanding the foregoing,
during the Term of Employment, in the event that the Board reasonably believes
that Employee may have engaged in conduct that could constitute Cause hereunder,
the Board may, in its sole and absolute discretion, suspend Employee from
performing his duties hereunder, and any such suspension shall in no event
constitute an event pursuant to which Employee may terminate employment with
Good Reason; provided, that no such suspension shall alter the Company’s
obligations under this Agreement including, without limitation, the obligation
to pay Base Salary and provide all employee benefits during such period of
suspension. Any such suspension shall end after thirty (30) days except with the
written consent of the Employee, which may be renewed from time to time.
(q) “Interfering Activities” shall mean (i) encouraging, soliciting, or
inducing, or in any manner attempting to encourage, solicit, or induce, any
individual employed by, or individual or entity providing consulting services
to, the Company or any other member of the Company Group to terminate such
employment or consulting services; provided, that the foregoing shall not be
violated by general advertising not targeted at employees or consultants of the
Company or any other member of the Company Group; (ii) hiring any individual who
was employed by the Company or any other member of the Company Group within the
six (6) month period prior to the date of such hiring; or (iii) encouraging,
soliciting or inducing, or in any manner attempting to encourage, solicit or
induce any customer, supplier, licensee or other business relation of the
Company or any other member of the Company Group to cease doing business with or
materially reduce the amount of business conducted with the Company or any other
member of the Company Group, or in any way interfere with the relationship
between any such customer, supplier, licensee or business relation and the
Company or any other member of the Company Group.
(r) “LLC Agreement” shall mean the Parent’s Limited Liability Company Agreement,
dated as of December 4, 2007, as amended, amended and restated, modified or
supplemented from time to time.
(s) “Parent” shall mean GS Maritime Holding LLC, a Delaware limited liability
company and ultimate parent of the Company.
(t) “Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust
(charitable or non-charitable), unincorporated organization or other form of
business entity.
(u) “Restricted Area” shall mean any State of the United States of America or
any other jurisdiction in which the Company or any other member of the Company
Group engages (or has committed plans to engage) in business during the Term of
Employment.

 

3



--------------------------------------------------------------------------------



 



(v) “Restricted Period” shall mean the period commencing on the date hereof and
extending to the twenty-four (24) month anniversary of Employee’s termination of
employment for any reason.
(w) “Severance Term” shall mean the twenty-four (24) month period following
Employee’s termination by the Company without Cause (other than by reason of
death or Disability), by Employee for Good Reason, or following the expiration
of the Term of Employment.
(x) “Subsidiary” shall mean any entity in which the Parent holds, directly or
indirectly, fifty percent (50%) or more of the total value or voting power.
(y) “Term of Employment” shall mean the period specified in Section 2 below.
Section 2. Acceptance and Term of Employment.
The Company agrees to employ Employee and Employee agrees to serve the Company
on the terms and conditions set forth herein. The Term of Employment shall
commence on the Commencement Date and shall continue until the five (5) year
anniversary of the Commencement Date, unless terminated earlier as provided in
Section 8 hereof.
Section 3. Position, Duties and Responsibilities; Place of Performance.
(a) During the Term of Employment, Employee shall be employed and serve as the
Executive Vice President and Chief Financial Officer of the Company (together
with such other position or positions consistent with Employee’s title as the
Board shall specify from time to time) and shall have such duties typically
associated with such title. Employee also agrees to serve as an officer and/or
director of any parent or subsidiary of the Company, in each case without
additional compensation. As of the Commencement Date, the parties hereto
acknowledge that the Employee is not a U.S. citizen, and as a result, in no
event shall he hold any position which by applicable law is required to be held
by a U.S. citizen unless and until he becomes a U.S. citizen.
(b) Employee shall devote his full business time, attention, and skill to the
performance of his duties under this Agreement and shall not engage in any other
business or occupation during the Term of Employment, including, without
limitation, any activity that (x) conflicts with the interests of the Company or
any other member of the Company Group, (y) interferes with the proper and
efficient performance of his duties for the Company, or (z) interferes with the
exercise of his judgment in the Company’s best interests. Notwithstanding the
foregoing, nothing herein shall preclude Employee from (i) serving, with the
prior written consent of the Board, as a member of the board of directors or
advisory board (or their equivalents in the case of a non-corporate entity) of
non-competing businesses and charitable organizations, (ii) engaging in
charitable activities and community affairs, and (iii) managing his personal
investments and affairs; provided, however, that Employee shall notify the
Company in writing prior to participating in any of the activities set out in
clauses (i), (ii) and (iii) (or as of the date hereof with respect to such
activities in which Employee is already participating), and Employee’s
participation in such activities shall be limited by Employee so as not to
materially interfere, individually or in the aggregate, with the performance of
his duties and responsibilities hereunder. In the event the Company believes
such activities are interfering with his duties and responsibilities and
provided Employee has properly notified the Company of his participation in such
activities as provided above, the Company shall send Employee a written notice
specifying such activities, and Employee shall have thirty (30) days to limit
such activities so as to comply with the proviso in the preceding sentence.

 

4



--------------------------------------------------------------------------------



 



(c) Employee’s principal place of employment shall be in Tampa, Florida,
although Employee understands and agrees that he may be required to travel from
time to time for business reasons.
Section 4. Compensation. During the Term of Employment, Employee shall be
entitled to the following compensation:
(a) Base Salary. Employee shall be paid an annualized Base Salary, payable in
accordance with the regular payroll practices of the Company, of not less than
$350,000. Employee’s Base Salary shall be reviewed each year by the Board or the
Compensation Committee, which may increase (but not decrease) Employee’s Base
Salary.
(b) Annual Bonus. Employee shall be eligible for an annual incentive bonus award
determined by the Board in consultation with the Chief Executive Officer in
respect of each fiscal year during the Term of Employment (the “Annual Bonus”).
The target Annual Bonus range for each fiscal year shall be from 60% to 120% of
Base Salary, with the actual Annual Bonus, if any, payable being based upon the
level of achievement of annual Company and individual performance objectives for
such fiscal year, as determined by the Board or the Compensation Committee after
meeting with the Chief Executive Officer and communicated to Employee.
Notwithstanding such, the Annual Bonus in respect of the Company’s fiscal years
ending December 31, 2010 and 2011, shall in no event be less than $175,000 per
year, with the such minimum Annual Bonus amount payable in respect of the 2010
fiscal year being pro rated to reflect the partial year of employment. Further,
to the extent that the sum of the Annual Bonus actually paid in respect of
fiscal year 2010 (the “Prorated Bonus Amount”) is less than $175,000, the Annual
Bonus for the fiscal year ending December 31, 2012 shall in no event be less
than the difference between $175,000 and the Prorated Bonus Amount. The Annual
Bonus shall be paid to Employee at the same time as annual bonuses are generally
payable to other senior executives of the Company, subject to Employee’s
continued employment with the Company through the applicable payment date.
(c) Parachute Payment. In the event that any payment or benefit received or to
be received by Employee in connection with the termination of his employment
(whether pursuant to the terms of this Agreement or any other plan, arrangement,
or agreement with the Company or any person affiliated with the Company
(collectively, the “Parachute Payments”)) would not be deductible (in whole or
in part) by the Company, an affiliate, or other person making such payment or
providing such benefit, as a result of Section 280G of the Code, then the
Parachute Payments shall be reduced until no portion of the Parachute Payments
is not deductible; provided, however, that in the event the Employee is
financially better off on a net, after-tax basis, after receiving his Parachute
Payments in full and paying the excise tax payable pursuant to Section 4999 of
the Code with respect to the “excess parachute payment” (as defined in
Section 280G of the Code), then the Parachute Payments shall not be reduced.
Notwithstanding the foregoing, nothing in this Agreement shall prohibit Employee
and the Company from agreeing to a waiver of all or a portion of the Parachute
Payments to which Employee would otherwise be entitled in connection with the
Company’s attempting to exempt such arrangements from Code Section 280G
consistent with Code Section 280G(b)(5)(A)(ii) and the Treasury Regulations
promulgated thereunder.

 

5



--------------------------------------------------------------------------------



 



(d) Parent Equity.
(i) As soon as practical following the Commencement Date, Employee shall be
required to purchase at least $300,000 worth of Class A Units (as defined in the
LLC Agreement). Such purchase shall be subject to the execution of certain
documentation delivered to Employee prior to the closing date of such purchase,
including, without limitation, a joinder or similar agreement causing Employee
to become subject to the terms and conditions of the LLC Agreement.
(ii) As soon as practical following the Commencement Date, Employee shall be
granted 2,250 Profits Units (as defined in the LLC Agreement), one-half of which
will be subject to time based vesting and one-half of which shall be subject to
performance based vesting, and which shall be evidenced by, and subject to a
Profit Unit Grant Agreement, substantially in the form attached hereto as
Exhibit A (the “Grant Agreement”).
(iii) In addition to the Class A Units and Profits Units described above, on the
Commencement Date, Employee shall be granted a phantom interest (the “Phantom
Interest”), which shall represent the notional right in 1,300 Class A Units. The
Phantom Interest shall initially be unvested, and shall vest on the earlier to
occur of a Change in Control (as defined in the Grant Agreement) or an IPO (as
defined in the LLC Agreement) (in either case, a “Liquidity Event”), subject to
Employee’s continuous employment with the Company through the date of such
applicable event. The Phantom Interest shall settle in cash or in Class A Units
(or such other equity that the Class A Units may convert into), as may be
determined by the Board at the time of settlement, as soon as practical
following a Liquidity Event, but in no event later than the date that is 21/2
months following the last day of the fiscal year in which the Liquidity Event
occurred; provided, however, that settlement of the Phantom Interest in Class A
Units (or such other equity that the Class A Units may convert into) shall be
limited such that the Permitted Percentage (as defined in the LLC Agreement)
shall not be exceeded.
Section 5. Employee Benefits.
During the Term of Employment, Employee shall be entitled to participate in
health, insurance, retirement and other benefits provided to other senior
executives of the Company. Employee shall also be entitled to the same number of
holidays, sick days and other benefits as are generally allowed to senior
executives of the Company in accordance with the Company’s policies as in effect
from time to time, and shall be entitled to four (4) weeks paid vacation per
year, to be taken in accordance with the Company’s vacation policy as in effect
from time to time.

 

6



--------------------------------------------------------------------------------



 



Section 6. Key-Man Insurance.
At any time during the Term of Employment, the Company shall have the right to
insure the life of Employee for the sole benefit of the Company, in such
amounts, and with such terms, as it may determine. All premiums payable thereon
shall be the obligation of the Company. Employee shall have no interest in any
such policy, but agrees to cooperate with the Company in taking out such
insurance by submitting to physical examinations, supplying all information
required by the insurance company, and executing all necessary documents,
provided that no financial obligation is imposed on Employee by any such
documents.
Section 7. Reimbursement of Business and Relocation Expenses.
(a) Employee is authorized to incur reasonable business expenses in carrying out
his duties and responsibilities under this Agreement and the Company shall
promptly reimburse him for all such reasonable business expenses incurred in
connection with carrying out the business of the Company, subject to
documentation in accordance with the Company’s policy, as in effect from time to
time.
(b) In connection with the relocation of Employee’s principal residence, the
Company will reimburse Employee for Employee’s qualified, documented relocation
expenses. To the extent the reimbursement provided under this Section 7(b) are
considered income and increase Employee’s income tax liability, the Company
shall pay Employee a tax reimbursement payment in an amount such that, after
deduction for all income taxes payable with respect to such tax reimbursement
benefit, the amount retained by Employee will be equal to the amount of such
increased income tax liability; provided, that in no event shall the aggregate
amount of relocation expenses reimbursed by the Company, inclusive of any
related tax reimbursement, exceed $150,000. Such expenses will be reimbursed in
accordance with the Company’s regular reimbursement policies, and any related
tax reimbursement shall be made no later than the last day of the calendar year
next following the calendar year in which Employee remits to the applicable
taxing authority such taxes being reimbursed.
(c) The Company shall pay up to $5,000 of reasonable legal expenses incurred by
Employee in connection with the preparation of the Agreement.
Section 8. Termination of Employment.
(a) General. The Term of Employment shall terminate earlier than as provided in
Section 2 above upon the earliest to occur of (i) Employee’s death, (ii) a
termination by reason of a Disability, (iii) a termination by the Company with
or without Cause, and (iv) a termination by Employee with or without Good
Reason. Upon any termination of Employee’s employment for any reason, except as
may otherwise be requested by the Company in writing and agreed upon in writing
by Employee, Employee shall resign from any and all directorships, committee
memberships or any other positions Employee holds with the Company or any other
member of the Company Group. Notwithstanding anything herein to the contrary,
the payment (or commencement of a series of payments) hereunder of any
nonqualified deferred compensation (within the meaning of Section 409A of the
Code), the timing of which is based on the occurrence of Employee’s termination
of employment, shall be payable to Employee by treating any reference to
Employee on the schedule set forth in this Section 8 as if Employee had
undergone such Employee’s termination of employment as meaning Employee’s
“separation from service” as that phrase is defined in Treas. Reg.
Section 1.409A-1(h). For purposes of clarity, to the extent a payment is exempt
from the requirements of Code Section 409A because such payment qualified as a
“short-term deferral” (because such amount is required to be paid no later than
21/2 months after the Company’s fiscal year during which Employee’s right to
such payment first became vested, as provided in Treas. Reg.
Section 1.409A-1(b)(4)), the preceding sentence shall not be applicable.

 

7



--------------------------------------------------------------------------------



 



(b) Termination due to Death or Disability. Employee’s employment shall
terminate automatically upon his death. The Company may terminate Employee’s
employment immediately upon the occurrence of a Disability, such termination to
be effective upon Employee’s receipt of written notice of such termination. In
the event Employee’s employment is terminated due to his death or Disability,
Employee or his estate or his beneficiaries, as the case may be, shall be
entitled to:
(i) The Accrued Obligations; and
(ii) Any unpaid Annual Bonus in respect to any completed fiscal year which has
ended prior to the date of such termination, which amount shall be paid at such
time annual bonuses are paid to other senior executives of the Company, but in
no event later than one day prior to the date that is 21/2 months following the
last day of the fiscal year in which such termination occurred.
Following such termination of Employee’s employment by the reason of death or
Disability, except as set forth in this Section 8(b), Employee shall have no
further rights to any compensation or any other benefits under this Agreement.
(c) Termination by the Company for Cause. The Company may terminate Employee’s
employment at any time for Cause, effective upon Employee’s receipt of written
notice of such termination. In the event the Company terminates Employee’s
employment for Cause, he shall be entitled only to the Accrued Obligations.
Following such termination of Employee’s employment for Cause, except as set
forth in this Section 8(c), Employee shall have no further rights to any
compensation or any other benefits under this Agreement.
(d) Termination by the Company without Cause. The Company may terminate
Employee’s employment at any time without Cause, effective upon Employee’s
receipt of written notice of such termination. In the event Employee’s
employment is terminated by the Company without Cause (other than due to death
or Disability), Employee shall be entitled to:
(i) The Accrued Obligations;
(ii) Any unpaid Annual Bonus in respect to any completed fiscal year which has
ended prior to the date of such termination, which amount shall be paid at such
time annual bonuses are paid to other senior executives of the Company, but in
no event later than one day prior to the date that is 21/2 months following the
last day of the fiscal year in which such termination occurred;

 

8



--------------------------------------------------------------------------------



 



(iii) Annual Bonus for the fiscal year of termination, to the extent applicable
performance conditions are achieved for such fiscal year, such amount to be paid
in a lump sum at the same time the Annual Bonus would otherwise have been paid
pursuant to Section 4(b) above had such termination not occurred, but in no
event later than one day prior to the date that is 21/2 months following the
last day of the fiscal year in which such termination occurred;
(iv) Continuation of payment of Base Salary during the Severance Term, payable
in accordance with the Company’s regular payroll practices, it being agreed that
each installment of Base Salary payable hereunder shall be deemed to be a
separate payment for purposes of Section 409A of the Code; and
(v) Continuation, during the Severance Term, of the medical benefits provided to
Employee and his covered dependants under the Company’s health plans in effect
as of the date of such termination, it being understood and agreed that Employee
shall be required to pay the cost of such medical benefits at the same rate as
other former employees pay for such coverage pursuant to their exercise of
rights to continuation coverage consistent with Code Section 4980B (“COBRA
Coverage”) or such other rights to continuation of health coverage similar to
COBRA Coverage; provided, however, that during the Severance Term, the Company
shall reimburse Employee for such costs of coverage by paying an amount
sufficient so that Employee’s net, after-tax costs of such continuation coverage
will be the same as Employee’s net, after-tax costs immediately prior to
Employee’s termination of employment. Notwithstanding the foregoing, the
Company’s obligation to provide such reimbursements shall terminate prior to the
expiration of the Severance Term in the event that Employee becomes eligible to
receive any such or substantially similar benefits while employed by or
providing service to, in any capacity, any other business or entity during the
Severance Term.
Notwithstanding the foregoing, the Severance Term shall expire, the payments and
benefits described in clauses (ii), (iii), (iv), and (v) above shall immediately
terminate, and the Company shall have no further obligations to Employee with
respect thereto, in the event that Employee breaches any provision of Section 9
hereof. Following such termination of Employee’s employment by the Company
without Cause, except as set forth in this Section 8(d), Employee shall have no
further rights to any compensation or any other benefits under this Agreement.
(e) Termination by Employee with Good Reason. Employee may terminate his
employment with Good Reason by providing the Company thirty (30) days’ written
notice setting forth in reasonable specificity the event that constitutes Good
Reason, which written notice, to be effective, must be provided to the Company
within sixty (60) days of the occurrence of such event. During such thirty
(30) day notice period, the Company shall have a cure right (if curable), and if
not cured within such period, Employee’s termination will be effective upon the
expiration of such cure period, and Employee shall be entitled to the same
payments and benefits as provided in Section 8(d) above for a termination by the
Company without Cause, subject to the same conditions on payment and benefits as
described in Section 8(d) above. Following such termination of Employee’s
employment by Employee with Good Reason, except as set forth in this
Section 8(e), Employee shall have no further rights to any compensation or any
other benefits under this Agreement.

 

9



--------------------------------------------------------------------------------



 



(f) Termination by Employee without Good Reason. Employee may terminate his
employment without Good Reason by providing the Company thirty (30) days’
written notice of such termination. In the event of a termination of employment
by Employee under this Section 8(f), Employee shall be entitled only to the
Accrued Obligations. In the event of termination of Employee’s employment under
this Section 8(f), the Company may, in its sole and absolute discretion, by
written notice accelerate such date of termination and still have it treated as
a termination without Good Reason. Following such termination of Employee’s
employment by Employee without Good Reason, except as set forth in this
Section 8(f), Employee shall have no further rights to any compensation or any
other benefits under this Agreement.
(g) Expiration of the Term of Employment. To the extent Employee’s employment
has not terminated earlier as set forth in Section 8(a) hereof, Employee’s
employment shall terminate upon the expiration of the Term of Employment. Upon
termination of Employee’s employment due to the expiration of the Term of
Employment, the Employee shall be entitled to:
(i) The Accrued Obligations;
(ii) Any unpaid Annual Bonus in respect to any completed fiscal year which has
ended prior to the date of expiration of the Term of Employment, which amount
shall be paid at such time annual bonuses are paid to other senior executives of
the Company, but in no event later than one day prior to the date that is
21/2 months following the last day of the fiscal year in which such termination
occurred;
(iii) Annual Bonus for the fiscal year of termination, to the extent applicable
performance conditions are achieved for such fiscal year, such amount to be paid
in a lump sum at the same time the Annual Bonus would otherwise have been paid
pursuant to Section 4(b) above had such termination not occurred, but in no
event later than one day prior to the date that is 21/2 months following the
last day of the fiscal year in which such termination occurred;
(iv) Continuation of payment of Base Salary during the Severance Term, payable
in accordance with the Company’s regular payroll practices, it being agreed that
each installment of Base Salary payable hereunder shall be deemed to be a
separate payment for purposes of Section 409A of the Code; and
(v) Continuation, during the Severance Term, of the medical benefits provided to
Employee and his covered dependants under the Company’s health plans in effect
as of the date of such termination, it being understood and agreed that Employee
shall be required to pay the cost of such medical benefits at the same rate as
other former employees pay for such coverage pursuant to their exercise of
rights to continuation coverage consistent with Code Section 4980B (“COBRA
Coverage”) or such other rights to continuation of health coverage similar to
COBRA Coverage; provided, however, that during the Severance Term, the Company
shall reimburse Employee for such costs of coverage by paying an amount
sufficient so that Employee’s net, after-tax costs of such continuation coverage
will be the same as Employee’s net, after-tax costs immediately prior to
Employee’s termination of employment. Notwithstanding the foregoing, the
Company’s obligation to provide such reimbursements shall terminate prior to the
expiration of the Severance Term in the event that Employee becomes eligible to
receive any such or similar benefits while employed by or providing service to,
in any capacity, any other business or entity during the Severance Term.

 

10



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, the Severance Term shall expire, the payments and
benefits described in clauses (ii), (iii), (iv), and (v) above shall immediately
terminate, and the Company shall have no further obligations to Employee with
respect thereto, in the event that Employee breaches any provision of Section 9
hereof. Except as otherwise set forth below in this Section 8(g), Employee shall
have no further rights to any compensation or any other benefits under this
Agreement.
(h) Release. Notwithstanding any provision herein to the contrary, the payment
of any amount or provision of any benefit pursuant to subsection (b), (d), or
(e) of this Section 8 (other than the Accrued Obligations) (collectively, the
“Severance Benefits”) shall be conditioned upon Employee’s execution, delivery
to the Company, and non-revocation of a customary general release in favor of
the Company Group in a form substantially similar to Exhibit B (and the
expiration of any revocation period contained in such release) within sixty
(60) days following the date of Employee’s termination of employment hereunder.
If Employee fails to execute the release in such a timely manner so as to permit
any revocation period to expire prior to the end of such sixty (60) day period,
or timely revokes his acceptance of such release following its execution,
Employee shall not be entitled to any of the Severance Benefits. Further, to the
extent that any of the Severance Benefits constitutes “nonqualified deferred
compensation” for purposes of Section 409A of the Code, any payment of any
amount or provision of any benefit otherwise scheduled to occur prior to the
sixtieth (60th) day following the date of Employee’s termination of employment
hereunder, but for the condition on executing the release as set forth herein,
shall not be made until the first regularly scheduled payroll date following
such sixtieth (60th) day, after which any remaining Severance Benefits shall
thereafter be provided to Employee according to the applicable schedule set
forth herein. For the avoidance of doubt, in the event of a termination due to
Employee’s death or Disability, Employee’s obligations herein to execute and not
revoke the release may be satisfied on his behalf by his estate or a person
having legal power of attorney over his affairs.
Section 9. Restrictive Covenants. Employee acknowledges and agrees that the
agreements and covenants contained in this Section 9 are (i) reasonable and
valid in geographical and temporal scope and in all other respects, and
(ii) essential to protect the value of the business and assets of the Company
Group.
(a) Confidential Information. At any time during and after the end of the Term
of Employment, without the prior written consent of the Board, except to the
extent required by an order of a court having jurisdiction or under subpoena
from an appropriate government agency, in which event, Employee shall use his
best efforts to consult with the Board prior to responding to any such order or
subpoena, and except as required in the performance of his duties hereunder,
Employee shall not disclose to or use for the benefit of himself or any third
party any Confidential Information.

 

11



--------------------------------------------------------------------------------



 



(b) Non-Competition. Employee covenants and agrees that during the Restricted
Period, Employee shall not, directly or indirectly, individually or jointly, own
any interest in, operate, join, control or participate as a partner, director,
principal, officer, or agent of, enter into the employment of, act as a
consultant to, or perform any services for any Person (other than the Company or
any other member of the Company Group), that engages in any Competitive
Activities within the Restricted Area. Notwithstanding anything herein to the
contrary, this Section 9(b) shall not prevent Employee from acquiring as an
investment securities representing not more than three percent (3%) of the
outstanding voting securities of any publicly-held corporation.
(c) Non-Solicitation; Non-interference. During the Restricted Period, Employee
shall not, directly or indirectly, for his own account or for the account of any
other Person, engage in Interfering Activities.
(d) Return of Documents. In the event of the termination of Employee’s
employment for any reason, Employee shall deliver to the Company all of (i) the
property of the Company and any other member of the Company Group and (ii) the
documents and data of any nature and in whatever medium of the Company and any
other member of the Company Group, and he shall not take with him any such
property, documents or data or any reproduction thereof, or any documents
containing or pertaining to any Confidential Information.
(e) Works for Hire. Employee agrees that the Company shall own all right, title
and interest throughout the world in and to any and all inventions, original
works of authorship, developments, concepts, know-how, improvements or trade
secrets, whether or not patentable or registrable under copyright or similar
laws, which Employee may solely or jointly conceive or develop or reduce to
practice, or cause to be conceived or developed or reduced to practice during
the Term of Employment, whether or not during regular working hours, provided
they either (i) relate at the time of conception or development to the actual or
demonstrably proposed business or research and development activities of any
member of the Company Group; (ii) result from or relate to any work performed
for the Company or any member of the Company Group; or (iii) are developed
through the use of Confidential Information and/or Company resources or in
consultation with any personnel of the Company or any other member of the
Company Group (collectively referred to as “Developments”). Employee hereby
assigns all right, title and interest in and to any and all of these
Developments to the Company. Employee agrees to assist the Company, at the
Company’s expense, to further evidence, record and perfect such assignments, and
to perfect, obtain, maintain, enforce, and defend any rights specified to be so
owned or assigned. Employee hereby irrevocably designates and appoints the
Company and its agents as attorneys-in-fact to act for and on Employee’s behalf
to execute and file any document and to do all other lawfully permitted acts to
further the purposes of the foregoing with the same legal force and effect as if
executed by Employee. In addition, and not in contravention of any of the
foregoing, Employee acknowledges that all original works of authorship which are
made by him (solely or jointly with others) within the scope of employment and
which are protectable by copyright are “works made for hire,” as that term is
defined in the United States Copyright Act (17 U.S.C. Sec. 101). To the extent
allowed by law, this includes all rights of paternity, integrity, disclosure and
withdrawal and any other rights that may be known as or referred to as “moral
rights.” To the extent Employee retains any such moral rights under applicable
law, Employee hereby waives such moral rights and consents to any action
consistent with the terms of this Agreement with respect to such moral rights,
in each case, to the full extent of such applicable law. Employee will confirm
any such waivers and consents from time to time as requested by the Company.

 

12



--------------------------------------------------------------------------------



 



(f) Blue Pencil. If any court of competent jurisdiction shall at any time deem
the duration or the geographic scope of any of the provisions of this Section 9
unenforceable, the other provisions of this Section 9 shall nevertheless stand
and the duration and/or geographic scope set forth herein shall be deemed to be
the longest period and/or greatest size permissible by law under the
circumstances, and the parties hereto agree that such court shall reduce the
time period and/or geographic scope to permissible duration or size.
Section 10. Injunctive Relief.
Without limiting the remedies available to the Company, Employee acknowledges
that a breach of any of the covenants contained in Section 9 hereof may result
in material irreparable injury to the Company Group for which there is no
adequate remedy at law, that it will not be possible to measure damages for such
injuries precisely and that, in the event of such a breach or threat thereof,
the Company (or any other member of the Company Group) shall be entitled to
obtain a temporary restraining order and/or a preliminary or permanent
injunction, without the necessity of proving irreparable harm or injury as a
result of such breach or threatened breach of Section 9 hereof, restraining
Employee from engaging in activities prohibited by Section 9 hereof or such
other relief as may be required specifically to enforce any of the covenants in
Section 9 hereof. Notwithstanding any other provision to the contrary, the
Restricted Period shall be tolled during any period of violation of any of the
covenants in Section 9(b) or (c) hereof and during any other period required for
litigation during which the Company (or any other member of the Company Group)
seeks to enforce such covenants against Employee if it is ultimately determined
that Employee was in breach of such covenants.
Section 11. Representations and Warranties of Employee.
Employee represents and warrants to the Company that he is entering into this
Agreement voluntarily and that his employment hereunder and compliance with the
terms and conditions hereof will not conflict with or result in the breach by
him of any agreement to which he is a party or by which he may be bound.
Section 12. Taxes.
The Company may withhold from any payments made under this Agreement all
applicable taxes, including but not limited to income, employment and social
insurance taxes, as shall be required by law. Employee acknowledges and
represents that the Company has not provided any tax advice to him in connection
with this Agreement and that he has been advised by the Company to seek tax
advice from his own tax advisors regarding this Agreement and payments that may
be made to him pursuant to this Agreement, including specifically, the
application of the provisions of Section 409A of the Code to such payments.

 

13



--------------------------------------------------------------------------------



 



Section 13. Mitigation and Setoff.
Employee shall not be required to mitigate the amount of any payment provided
for pursuant to this Agreement by seeking other employment or otherwise. The
Company’s obligation to pay Employee the amounts provided and to make
arrangements provided for hereunder shall not be subject to setoff, counterclaim
or recoupment of amounts owed by Employee to the Company or the Company Group.
Section 14. Additional Section 409A Provisions.
(a) Notwithstanding any provision in this Agreement to the contrary, any payment
otherwise required to be made hereunder to the Employee at any date as a result
of the termination of Employee’s employment (other than any payment made in
reliance upon Treas. Reg. Section 1.409A-1(b)(9) (Separation Pay Plans) or
Treas. Reg. Section 1.409A-1(b)(4) (Short-Term Deferrals)) shall be delayed for
such period of time as may be necessary to meet the requirements of Section
409A(a)(2)(B)(i) of the Code. On the earliest date on which such payments can be
made without violating the requirements of Section 409A(a)(2)(B)(i) of the Code,
there shall be paid to the Employee, in a single cash lump sum, an amount equal
to the aggregate amount of all payments delayed pursuant to the preceding
sentence. No payment due under this Agreement shall be delayed or deferred to a
date that would violate Section 409A of the Code.
(b) Each payment in a series of payments hereunder shall be deemed to be a
separate payment for purposes of Section 409A of the Code.
(c) To the extent that any right to reimbursement of expenses or payment of any
benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A of the Code), (i) any such
expense reimbursement shall be made by the Company no later than the last day of
the taxable year following the taxable year in which such expense was incurred
by Employee, (ii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (iii) the amount of
expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year; provided, that the foregoing
clause shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect.
(d) While the payments and benefits provided hereunder are intended to be
structured in a manner to avoid the implication of any penalty taxes under
Section 409A of the Code, in no event whatsoever shall the Parent or any of its
affiliates (including, without limitation, the Company) be liable for any
additional tax, interest, or penalties that may be imposed on Employee as a
result of Section 409A of the Code or any damages for failing to comply with
Section 409A of the Code (other than for withholding obligations or other
obligations applicable to employers, if any, under Section 409A of the Code).

 

14



--------------------------------------------------------------------------------



 



Section 15. Successors and Assigns; No Third-Party Beneficiaries;
Indemnification.
(a) The Company. This Agreement shall inure to the benefit of the Company and
its respective successors and assigns. Neither this Agreement nor any of the
rights, obligations or interests arising hereunder may be assigned by the
Company without Employee’s prior written consent (which shall not be
unreasonably withheld, delayed or conditioned), to a person or entity other than
an affiliate or parent entity of the Company, or their respective successors or
assigns; provided, however, that, in the event of the merger, consolidation,
transfer or sale of all or substantially all of the assets of the Company with
or to any other individual or entity, this Agreement shall, subject to the
provisions hereof, be binding upon and inure to the benefit of such successor
and such successor shall discharge and perform all the promises, covenants,
duties and obligations of the Company hereunder, it being agreed that in such
circumstances, the consent of Employee shall not be required in connection
therewith.
(b) Employee. Employee’s rights and obligations under this Agreement shall not
be transferable by Employee by assignment or otherwise, without the prior
written consent of the Company; provided, however, that if Employee shall die,
all amounts then payable to Employee hereunder shall be paid in accordance with
the terms of this Agreement to Employee’s devisee, legatee or other designee or,
if there be no such designee, to Employee’s estate.
(c) No Third-Party Beneficiaries. Except as otherwise set forth in Section 8(b)
or Section 15(b) hereof, nothing expressed or referred to in this Agreement will
be construed to give any person or entity other than the Company, the other
members of the Company Group and Employee any legal or equitable right, remedy
or claim under or with respect to this Agreement or any provision of this
Agreement.
(d) Indemnification. To the fullest extent permitted by law, the Company shall
indemnify Employee (including the advancement of expenses) for any judgments,
fines, amounts paid in settlement, and reasonable expenses, including attorneys’
fees, incurred by Employee in connection with the defense of any lawsuit or
other claim to which he is made a party by reason of being an officer or
employee of the Company, provided that any settlement, consent to judgment or
similar action taken by Employee without the prior written consent of the
Company in respect of any such lawsuit or other claim shall not be subject to
indemnification hereunder. During the Term of Employment and for at least six
(6) years thereafter, the Company shall make reasonable best efforts to maintain
customary director and officer liability insurance covering Employee for acts
and omissions during the Term of Employment, which coverage shall include
Severable Side A and Difference in Conditions.
Section 16. Waiver and Amendments.
Any waiver, alteration, amendment or modification of any of the terms of this
Agreement shall be valid only if made in writing and signed by each of the
parties hereto; provided, however, that any such waiver, alteration, amendment
or modification is consented to on the Company’s behalf by the Board. No waiver
by either of the parties hereto of their rights hereunder shall be deemed to
constitute a waiver with respect to any subsequent occurrences or transactions
hereunder unless such waiver specifically states that it is to be construed as a
continuing waiver.

 

15



--------------------------------------------------------------------------------



 



Section 17. Severability.
If any covenants or such other provisions of this Agreement are found to be
invalid or unenforceable by a final determination of a court of competent
jurisdiction: (a) the remaining terms and provisions hereof shall be unimpaired,
and (b) the invalid or unenforceable term or provision hereof shall be deemed
replaced by a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision hereof.
Section 18. Governing Law and Jurisdiction.
This Agreement is governed by and is to be construed under the laws of the State
of New York, without regard to conflict of laws rules. Any dispute or claim
arising out of or relating to this Agreement or claim of breach hereof (other
than claims for injunctive relief, which shall be governed by Section 10 hereof)
shall be brought exclusively in the Federal court in the State of New York. By
execution of the Agreement, the parties hereto, and their respective affiliates,
consent to the exclusive jurisdiction of such court, and waive any right to
challenge jurisdiction or venue in such court with regard to any suit, action,
or proceeding under or in connection with the Agreement. Each party to this
Agreement also hereby waives any right to trial by jury in connection with any
suit, action or proceeding under or in connection with this Agreement.
Section 19. Notices.
(a) Every notice or other communication relating to this Agreement shall be in
writing, and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided; provided that,
unless and until some other address be so designated, all notices or
communications by Employee to the Company shall be mailed or delivered to the
Company at its principal executive office, and all notices or communications by
the Company to Employee may be given to Employee personally or may be mailed to
Employee at Employee’s last known address, as reflected in the Company’s
records.
(b) Any notice so addressed shall be deemed to be given: (i) if delivered by
hand, on the date of such delivery; (ii) if mailed by courier or by overnight
mail, on the first business day following the date of such mailing; or (iii) if
mailed by registered or certified mail, on the third business day after the date
of such mailing.
Section 20. Section Headings.
The headings of the sections and subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof, affect
the meaning or interpretation of this Agreement or of any term or provision
hereof.

 

16



--------------------------------------------------------------------------------



 



Section 21. Entire Agreement.
This Agreement, together with any exhibits attached hereto, constitute the
entire understanding and agreement of the parties hereto regarding the
employment of Employee. This Agreement supersedes all prior negotiations,
discussions, correspondence, communications, understandings and agreements
between the parties relating to the subject matter of this Agreement.
Section 22. Survival of Operative Sections.
Upon any termination of Employee’s employment, the provisions of Section 8
through Section 23 of this Agreement (together with any related definitions set
forth in Section 1 hereof) shall survive to the extent necessary to give effect
to the provisions thereof.
Section 23. Counterparts.
This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument. The execution of this Agreement may be by actual or
facsimile signature.
* * *
[Signatures to appear on the following page]

 

17



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

                  UNITED MARITIME GROUP, LLC    
 
                By:   /s/ Sal Litrico    
 
      Title: CEO    
 
                EMPLOYEE    
 
                /s/ Jason Grant                   Jason Grant    

 

18